Citation Nr: 0515880	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  04-38 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether severance of the award of service connection for 
the cause of the veteran's death was proper.

2.  Whether severance of the award of Dependents' Educational 
Assistance (DEA) under Chapter 35, United States Code was 
proper.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel 





INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).

Procedural history

The veteran served on active duty from January 1943 to March 
1943.  He died in July 1944 at age 25.  The appellant is his 
surviving spouse.

In April 2001, the RO received the appellant's claim for DEA 
benefits and entitlement to service connection for the cause 
of the veteran's death.  An April 2002 rating decision 
granted the claims.  Thereafter, the appellant filed a notice 
of disagreement with respect to the effective date for the 
grant of service connection, essentially arguing that the 
effective date should be the date of the veteran's death.  
Following this, the RO proposed to sever service connection 
for the cause of the veteran's death and entitlement to DEA 
benefits on the ground that the April 2002 rating decision 
contained clear and unmistakable error (CUE).  The November 
2003 rating decision formally severed service connection for 
the cause of the veteran's death and terminated entitlement 
to DEA.  The appellant disagreed with that decision and 
initiated the instant appeal.  The appeal was perfected by 
the appellant's timely submission of her substantive appeal 
(VA Form 9) in October 2004.

The record reflects that a motion to advance this case on the 
docket was filed on the on the appellant's behalf by her 
congressman in April 2005.  Taking into consideration the 
appellant's advanced age, her motion for advancement on the 
docket was granted.  See 38 C.F.R. § 20.900(c) (2004).

The issue of whether severance of DEA benefits was proper 
will be addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
further action is required on her part.

Issue not on appeal

The RO also denied the appellant's claim for a non service-
connected death pension in an April 2004 rating decision.  
See 38 C.F.R. § 3.3(b).  To the Board's knowledge, the 
appellant has not disagreed with that decision and the issue 
is therefore not in appellate status.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].  In any event, given 
the Board's favorable determination in this case regarding 
severance of service connection for the cause of the 
veteran's death, the issue of entitlement to a surviving 
spouse's death pension is essentially moot.


FINDINGS OF FACT

1.  The veteran served on active duty from January 1943 to 
March 1943.

2.  The veteran died in July 1944 at the age of 25.  The 
death certificate listed the immediate cause of death was 
chronic pericarditis, with congestive heart failure, 
secondary to post-lobectomy empyema, left.  The death 
certificate also noted that the lobectomy was performed in 
May 1994 to treat bronchiectasis of the lower lobe of the 
left lung.  

3.  The appellant was granted service connection for the 
cause of the veteran's death in an April 2002 rating 
decision.

4.  The April 2002 rating decision did not contain clear and 
unmistakable error, and reasonable minds could have logically 
concluded that the veteran's fatal bronchiectasis was 
aggravated by his military service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the veteran's death are met, the April 2002 rating 
decision was not clearly and unmistakably erroneous, and the 
severance of the award of service connection for the cause of 
the veteran's death was improper.  38 U.S.C.A. §§ 1310, 5112 
(West 2002); 38 C.F.R. §§ 3.105, 3.312 (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks to have service connection for the cause 
of the veteran's death reinstated.  She essentially contends 
that the April 2002 rating decision was correct because the 
available evidence at the time of this decision showed that 
the veteran's fatal bronchiectasis was either incurred in or 
aggravated by his military service.  

The Board initially notes that the veteran's original claims 
file, including his service medical records and the terminal 
hospitalization report, is missing.  In fact, the only 
medical evidence available is the veteran's death 
certificate;  record from the Surgeon General of the Army 
reflecting in-service treatment for bronchiectasis in 1943; 
and an admission card from the Hines VA Medical Center (VAMC) 
reflecting hospitalization from April 1944 until the 
veteran's death in July 1944.  

Since VA has been unable to obtain the veteran's service 
medical records, it has a heightened duty to explain its 
findings and conclusions.  See O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 
(1992).  The Board's analysis of the appellant's claim is 
undertaken with this duty in mind.  The case law does not, 
however, lower the legal standard applicable to the case, but 
instead increases the Board's obligation to evaluate and 
discuss in its decision all of the evidence that may be 
favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 
46 (1996).

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act of 2000

The Board has considered VA's duty to inform the appellant of 
the evidence needed to substantiate her claim and to assist 
her in obtaining the relevant evidence.  See generally the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified at 38 U.S.C.A. §§ 
5103, 5103A (West Supp. 2002)]; 38 C.F.R. § 3.159 (2004).  

However, as will be discussed in greater detail in the law 
and regulations section below, because this claim involves 
severance of service connection, the government must show 
that the April 2002 rating decision which granted service 
connection for the cause of death contained CUE.  The United 
States Court of Appeals for Veteran's Claims (the Court) has 
consistently held that the provisions of the VCAA do not 
apply to a claim based on a previous decision having been the 
result of CUE.  See Livesay v. Principi, 15 Vet. App. 165 
(2001).  The Court found that an attempt to obtain benefits 
based on an allegation of CUE "is fundamentally different 
from any other kind of action in the VA adjudicative 
process."  See Livesay, 15 Vet. App. at 178.  As such, an 
allegation of CUE does not represent a "claim" but rather 
is a collateral attack on a final decision.  The provisions 
of the VCAA, and its implementing regulation, are not, 
therefore, applicable to the adjudication of the issue of CUE 
in a prior, final decision.  

As a practical matter, because the outcome of this appeal by 
law hinges on the evidence already of record, the appellant 
could not submit any evidence that could potentially change 
the outcome.  In light of this fact, and considering the 
favorable outcome of the case for the appellant, the Board 
finds that VA has no further duty to notify the appellant of 
the evidence needed to substantiate her claim, or to assist 
her in obtaining that evidence, in that no reasonable 
possibility exists that any further assistance would aid the 
appellant in substantiating the claim.  See Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).

The Board adds that general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. 
§ 3.103 (2004).  The appellant was provided with ample 
opportunity to submit evidence and argument in support of her 
claim, and was given the opportunity to present testimony 
regarding this appeal.  The appellant indicated in her 
substantive appeal that she did not want a hearing before the 
Board.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).  

Service connection for cause of death

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2004).

In order to establish service connection for the cause of a 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a) (2004).

In order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312 
(2004).

In order to establish service connection for the cause of 
death, there must be 
(1) evidence of death; (2) evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and death.  Cf. Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Severance of service connection

Service connection will be severed only where evidence 
establishes that a previous grant of service connection was 
clearly and unmistakably erroneous (the burden of proof being 
upon the Government).  When severance of service connection 
is considered warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  See 38 C.F.R. § 3.105 (d) 
(2004).

CUE

An unappealed decision of the RO or the Board becomes final 
and binding and is not subject to revision on the same 
factual basis in the absence of CUE.  Previous determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 U.S.C.A. 
§§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 3.105, 20.1400 
(2004).

The Court has defined CUE as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).  "To prove the existence of 
clear and unmistakable error as set forth in § 3.105(a), the 
claimant must show that an outcome-determinative error 
occurred, that is, an error that would manifestly change the 
outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 
1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999).

When considering a claim of CUE, the determination must be 
made based on the record and the law in existence at the time 
of the prior, final decision.  See Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994) [quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992)]; Pierce v. Principi, 240 F.3d 1348 
(Fed. Cir. 2001).  The Board observes that the substance of 
law and regulations pertaining to CUE have not changed since 
the April 2002 rating decision which granted service 
connection for the cause of the veteran's death.

Factual Background

As was noted above, the veteran's original claims file is 
missing and all attempts to locate it have proved 
unsuccessful.  

The surviving evidence directly pertaining to the veteran's 
military service is a hospital admission card, which notes 
that the veteran was hospitalized for one to two months in 
1943 for treatment of bronchiectasis.  The records also 
reflect that the veteran was medically discharged for this 
condition, which was determined to be "Not in Line of Duty, 
existed prior to service."  The records do not include an 
explanation for this finding or a discussion regarding 
possible aggravation of bronchiectasis during service.

Also of record was a hospital admission card from the Hines 
VAMC, which noted that the veteran was hospitalized at that 
facility from April 1944 until his eventual death in July of 
that year.  No evidence regarding the veteran's 
bronchiectasis or its possible incurrence or aggravation in 
service was mentioned in the admission card.
As discussed above, all hospital records are unavailable and 
are presumed to have been a part of the now missing original 
claims folder.

The veteran's death certificate reflects that he died in July 
1944 at age 25.  The immediate cause of death was listed as 
"[c]hronic [p]ericarditis, with congestive heart failure, 
secondary to post-lobectomy empyema, left."  ["Empyema" is 
defined as "accumulation of pus in a cavity of the body".  
See Dorland's Illustrated Medical Dictionary (26th Ed., 1981) 
at 435.  The death certificate also notes that the lobectomy 
was performed in May 1944 to treat bronchiectasis of the 
lower lobe of the left lung.  

The veteran's obituary confirms that he died at the Hines 
VAMC after being medically discharged from the Army Air 
Force, but contains no additional information about his 
illness.  

Based on the above evidence, which was the only relevant 
evidence then of record, the RO granted service connection 
for the cause the veteran's death in the April 2002 rating 
decision.  This decision specifically stated that the 
veteran's bronchiectasis "was determined to have been 
incurred in the line of duty . . . the veteran died of 
complications associated with a lobectomy . . . [which] was 
performed for treatment of his bronchiectasis."  As a 
result, the RO determined that the veteran's fatal 
bronchiectasis was incurred during active duty, thereby 
warranting service connection for the cause of death.  

Following the appellant's submission of a notice of 
disagreement with respect to the effective date assigned, the 
RO proposed to sever service connection for the cause of 
death in an April 2003 rating decision.  In the proposed 
severance, the RO noted that the April 2002 rating decision 
was based on a misreading of the Surgeon General's admission 
card, which actually indicated that bronchiectasis was not 
incurred in service.  The RO determined that this misreading 
(coupled with the fact that the "record does not show that 
the diagnosed bronchiectasis was aggravated, beyond natural 
progression, during the veteran's period of active duty") 
constituted clear and unmistakable error warranting the 
severance of service connection for the cause of the 
veteran's death.  

In response to the proposed severance, the appellant 
submitted various statements arguing that the veteran's 
bronchiectasis was aggravated by service and that the RO's 
finding to the contrary was unsupported by the evidence.  
Despite the appellant's argument, a November 2003 rating 
decision severed service connection for the cause of the 
veteran's death for reasons congruent with those contained in 
the April 2003 severance proposal.  The appellant 
subsequently perfected an appeal of this decision.

Analysis

As noted in the law and regulations section above, in order 
for service connection to be severed, the Government must 
show that the rating decision granting service connection 
contained CUE.  In the instant case, the November 2003 rating 
decision (that severed service connection) argued that the 
grant of service connection was clearly and unmistakably 
erroneous in that it was based on a misreading of the Army 
Surgeon General's records.  Specifically, the RO noted that 
the Surgeon General's records specifically state that the 
veteran's bronchiectasis was not incurred in the line of duty 
and had in fact existed prior to service, while the April 
2002 rating decision mistakenly said the opposite was true.  

The Board acknowledges that April 2002 rating decision was 
incorrect to the extent that it alleged that the Surgeon 
General's records stated that the veteran's bronchiectasis 
was incurred in the line of duty and had not existed prior to 
service.  Review of these records reveals the opposite to be 
the case.  

While the reasoning of the April 2002 rating decision may 
have been faulty in misstating the Surgeon General's line of 
duty determination, the evidence on the whole does not show 
that its ultimate conclusion was clearly and mistakenly 
erroneous.  In the instant case, the Board has no doubt that 
the veteran's bronchiectasis existed prior to service.  The 
Army Surgeon General's records conclude that such is the case 
and the appellant herself has stated that the veteran "never 
should have been drafted and IF the examining doctor had 
examined him correctly . . . he would (should have been) 
rejected as 4 F" (emphasis in original).  See VA Form 21-
4138 received February 2005.  Moreover, the fact that the 
veteran was medically discharged after only 72 days of 
service strongly suggests that his bronchiectasis had pre-
existed induction.  

However, a finding that the veteran's bronchiectasis pre-
existed service does not end the Board's inquiry.  As noted 
above, service connection can also be granted for a pre-
existing condition that was aggravated during service, and in 
order to sever service connection the Government (as opposed 
to the appellant) must show that the veteran's pre-existing 
disability was clearly and unmistakably not aggravated during 
service.  In the instant case, the RO has not successfully 
shown that the veteran's bronchiectasis was not aggravated by 
service.  

In the November 2003 rating decision formally severing 
service connection, the RO concluded that the "evidence of 
record does not show that the diagnosed bronchiectasis was 
aggravated, beyond natural progression, during the veteran's 
. . . period of active duty."  Exactly what evidence the RO 
relied on in making this determination is unclear.  Indeed, 
careful review of the record reveals that none of the medical 
or other evidence of record at the time of the grant of 
service connection contains any statement, either positive or 
negative, regarding the possible aggravation of the veteran's 
bronchiectasis.  The Surgeon General's records include a 
single-sentence statement noting that bronchiectasis was 
"Not in Line of Duty, existed prior to service."  No 
statement regarding in-service aggravation was made.  
Likewise, the Hines VAMC admission card only notes the dates 
of the veteran's death and admission.  It also contains no 
statement regarding in-service aggravation of the veteran's 
disability.  

Due to the fact that the veteran's original claims file is 
missing no other medical evidence was of record at the time 
of the April 2002 rating decision granting service connection 
for the cause of death.  Since none of the available medical 
evidence provides an analysis of in-service aggravation or 
even discusses the issue, it appears that the RO made its own 
medical determination that the veteran's bronchiectasis was 
not aggravated by service.  However, the Court has 
consistently held that VA is prohibited from exercising its 
own independent judgment to resolve medical questions.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The 
RO's determination that that the veteran's bronchiectasis was 
not aggravated during service, unsupported as it is by the 
medical evidence, cannot be used to justify severance of 
service connection.

As noted above, VA must show that the April 2002 rating 
decision's ultimate conclusion to grant service connection 
was clearly and unmistakably erroneous.  Clear and 
unmistakable errors "are errors that are undebatable, so 
that it can be said that reasonable minds could only conclude 
that the original decision was fatally flawed at the time it 
was made."  See Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).  Implicit in this determination would be a finding 
that the veteran's pre-existing bronchiectasis was clearly 
and unmistakably not aggravated by service, and that the lack 
of aggravation was undebatable such that reasonable minds 
could not differ on the question.  However, the Board finds 
that the question of aggravation is far from undebatable in 
this case and reasonable minds could logically conclude that 
the veteran's pre-existing bronchiectasis was aggravated 
during service.  Although the evidence shows that this 
condition pre-existed service it apparently was not severe 
enough to keep him from being found medically unfit for 
active duty.  It was only after induction that the veteran's 
bronchiectasis forced him to be hospitalized and eventually 
discharged.  Moreover, given that the veteran's condition 
went from being physically qualified for service to a long 
hospitalization and medical discharge after only 72 days (and 
his death little over a year later), reasonable minds could 
conclude that such is the result of an acute aggravation or 
exacerbation of the condition which occurred during service.  
Indeed, there is no medical evidence of record to suggest 
that such was not the case.  

Although a finding of in-service aggravation is perhaps 
questionable given the paucity of medical evidence in this 
case, it is not undebatable.  Reasonable minds could have 
logically concluded that the apparent sudden worsening of the 
veteran's bronchiectasis (complications of which led to his 
death only months after discharge) during service represented 
an aggravation of the condition.  As such, VA has not shown 
that the April 2002 rating decision which granted service 
connection was clearly and unmistakably erroneous.  
Accordingly, service connection for the cause of the 
veteran's death should be reinstated.


ORDER

The April 2002 rating decision which granted service 
connection for the cause of the veteran's death did not 
contain CUE; severance of the award was improper and the 
award is hereby reinstated.


2.  Whether the severance of the award of Dependents' 
Educational Assistance (DEA) under Chapter 35, United States 
Code, was proper.


REMAND

The November 2003 rating decision also terminated the 
appellant's entitlement to DEA benefits due to a finding of 
CUE in the April 2002 rating decision.  In her April 2004 
notice of disagreement, the appellant disagreed with that 
decision as well as the actual severance of service 
connection for cause of death.  Although the RO developed the 
death claim for appellate purposes, it did not act further on 
the DEA claim.  The appellant has yet to be issued a 
statement of the case (SOC) on the DEA issue.

In Manlincon v. West, 12 Vet. App. 238 (1999), the Court held 
that in these circumstances, where a notice of disagreement 
is filed but a statement of the case has not been issued, the 
Board must remand the claim to the Veterans Benefits 
Administration (VBA) so that a SOC may be issued.

This case is therefore REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

Taking into consideration the Board's 
reinstatement of service for the cause of 
the veteran's death, the RO should issue 
a SOC as to the issue of whether the 
severance of DEA benefits was proper.  
The appellant should be advised of her 
appeal rights.

Thereafter, the case should be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


